COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00289-CR


RANDALL EUGENE BROOKS                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 0386824D

                                     ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      We have considered Randall Eugene Brooks’s “Defendant’s Motion to

Withdraw Notice of Appeal Pro Se.”

      To the extent Brooks moves to abate his appeal, his motion is denied.

      To the extent Brooks moves to dismiss his appeal, his motion complies

with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a).



      1
      See Tex. R. App. P. 47.4.
Because we have not yet issued a decision in his case, we grant the motion and

dismiss the appeal. See id.



                                               PER CURIAM

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 9, 2018




                                      2